Citation Nr: 1456503	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-21 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral hip disability, including as secondary to other service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 2005 to April 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  

REMAND

The Veteran was provided a VA examination in July 2010, at which time both of his hips were found normal.  However, radiological reports taken in conjunction with the examination showed a minor abnormality in the right hip.  No comment was made as to whether that abnormality is related to service.  The Veteran has alleged both of his hips pop and grind, that he has limited range of motion, and that his hips are extremely uncomfortable.  He has also alleged that his service-connected bilateral knee disability has resulted in the symptoms in his hips.  As an updated examination must be obtained for the right hip, the Board is also directing an examination of the left hip for an updated on opinion on whether it has a diagnosable disability.  

Upon remand, he shall also be given another opportunity to have treatment records associated with his file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has had for his hips, and make arrangements to obtain all records not already associated with the claims file.

2.  Upon receipt of additional records, schedule the Veteran for an appropriate examination of the hips for an opinion on whether it is as likely as not (50 percent or greater probability) that any hip diagnosis (including the minor abnormality found in the right hip via radiological report during the July 2010 VA examination) is related to service.  The examiner is also asked to opine on whether it is as likely as not that any diagnosis was caused or aggravated (that is, caused a permanent increase in severity that is beyond the natural course or progression of the condition) by any of his service-connected disabilities, specifically, his bilateral knee disability and/or his thoracolumbar strain.  

The Veteran has alleged that the rigorous running requirements of service caused his hip symptoms.  His service treatment records do not show treatment or complaints of hip problems, but this fact alone is not dispositive of his claim.  

He has also alleged that his service-connected bilateral knee disability has altered the way he walks, creating a pressure in his hips.  He complains that his hips grind and pop, have limited range of motion, and are painful.

All rendered opinions must be accompanied by explanatory rationale, that is, with citations to evidence in the record and to medically accepted knowledge.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




